             Case 1:20-cv-11126-JPC Document 37 Filed 03/22/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GMA ACCESSORIES, INC.,
                                                                   20-CV-11126 (JPC)(KHP)
                                   Plaintiff,

                    - against -

HMY JEWELRY, INC.,

                                   Defendant.
---------------------------------------------------------------X
                   AMENDMENT TO STIPULATED PROTECTIVE ORDER

        WHEREAS, the parties to this action entered into a Stipulated Protective Order entered

by the Court on February 4, 2021, Dkt. 25, in order to safeguard information and documents that

are treated as confidential by the parties; and

        WHEREAS, the parties mutually desire to amend the Stipulated Protective Order to limit

further the use, access to, and disclosure of materials containing, disclosing or revealing: (i) the

names of their respective customers or potential customers and the personnel at such customers

or potential customers with which each party interacts; and (ii) any materials that would

otherwise enable a party to discover the names of an adverse party's respective customers and

potential customers, and the personnel at such customers or potential customers with which such

adverse party interacts (collectively, "Customer Information"), by allowing each party to

designate documents or other materials containing Customer Information as ATTORNEYS'

EYES ONLY and thereby subject to the restrictions set forth in paragraph 2 below,

        1.       "Customer Information," whether it be a document, information contained in a

document, information revealed during a deposition, information revealed in an interrogatory

answer, or otherwise, shall be treated as "Protected Information" within the meaning of the

Stipulated Protective Order and shall be subject to all of the restrictions, limitations and
            Case 1:20-cv-11126-JPC Document 37 Filed 03/22/21 Page 2 of 3



provisions governing Protected Information, as well as the additional restrictions specified

herein, provided such Customer Information is designated as ATTORNEYS' EYES ONLY at

the time of production. In designating information as ATTORNEYS' EYES ONLY, a party will

make such designation only as to information that it in good faith believes contains Customer

Information.

       2.       Any Customer Information designated ATTORNEYS' EYES ONLY may only be

disclosed to:

       a.       Outside counsel for the parties, including, but not limited to, lawyers and support
                staff as reasonably necessary for the prosecution of the case;

       b.       Non-party experts or other litigation support personnel who are expressly engaged
                by Outside Counsel of Record, or the parties to provide expert testimony or to
                assist in discovery and/or preparation for trial, with disclosure only to the extent
                necessary to perform such work, and provided such persons have agreed in
                writing to abide and be bound by the terms of the Stipulated Protective Order by
                executing the undertaking attached thereto as Exhibit 1;

       d.       Any other person as to whom the Designating Party consents in writing;

       e        The Court and Court reporters employed in connection with this action, including,
                outside stenographic court reporters, videographic court reporters, and language
                translators (including support staff as reasonably necessary); and

       f.       Employees of an independent commercial service providing copying, coding,
                digitizing and/or trial support services at the direction of Outside Counsel of
                Record, and provided such persons have agreed in writing to abide and be bound
                by the terms of the Stipulated Protective Order by executing the undertaking
                attached thereto as Exhibit 1.

       3.       All other provisions of the Stipulated Protective Order shall remain in full force

and effect. All definitions contained in the Stipulated Protective Order will have the same

meaning when used herein.




                                                  2
            Case 1:20-cv-11126-JPC Document 37 Filed 03/22/21 Page 3 of 3



Dated: March 19, 2021

THE BOSTANY LAW FIRM PLLC                              DORSEY & WHITNEY LLP

                                                       ~~
•By:~
  John Bostany
                   ~ v c fr fI.,..)             By: _ _ _ _ _ __
                                                    Bruce R. Ewing
  Samantha B. Welborne                              51 West 52 nd Street
  Charen Kim                                        New York, New York 10019
  3 World Financial Center, 24th Fl.                (212) 415-9200
   New York, New York 10281
  (212) 530-4400                                       Attorneys for Defendant
                                                       HMY Jewelry, Inc.
    Attorneys for Plaintiff
    GMA Accessories, Inc.


                                               SO ORDERED.

                                               Date:   March 22, 2021
                                                       New York, New York _______________________
                                                                          JOHN P. CRONAN
SO ORDERED:                                                               United States District Judge




 U.S.D.J.


IT IS SO ORDERED this_ day of _ _ _ _ _ , 2021.



                HON. JOHN P. CRONAN
                United States District Judge




                                                 3
